*295Opinion by
Ekwall, J.
It was stipulated that the issue herein is the same in all material respects as that presented in Mamary Bros., Inc. v. United States (21 Cust. Ct. 135, C. D. 1142). In accordance therewith it was held that the currency of the invoice should be converted at the buying rate in the New York market at noon on the day of exportation (the “free” rate of exchange for pounds sterling), as certified by the Federal Reserve bank and set forth by the collector on the entry involved.